Citation Nr: 0433499	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appeared at a Board hearing at the RO in September 
2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the veteran's claim of secondary service 
connection for coronary artery disease, the Board notes that 
there having been conflicting opinions rendered as to its 
etiology.  At the time of a January 2003 VA examination, the 
examiner noted that it was more likely that the veteran's 
coronary artery disease was related to his hypertension.  In 
contrast, the veteran's private cardiologist, in a January 
2004 letter, indicated that the veteran's coronary artery 
disease was primarily due to his service-connected diabetes 
mellitus.  

It appears that the VA examiner's opinion was based, in part, 
on evidence in certain medical records which suggests that 
the veteran's diabetes was diagnosed relatively recently.  
However, at the September 2004 Board hearing, the veteran 
testified that his diabetes was first diagnosed in about 
1981.  The Board notes that in a January 2004 letter, Howard 
J. Cheshire, M.D. reported that he had been treating the 
veteran since 2002 and that the veteran had a "long standing 
history of significant diabetes."  However, in a July 2002 
private hospital admission report (with Dr. Cheshire listed 
as the attending physician), it was reported that the veteran 
had a history of diabetes for 4 years.  The veteran has 
testified that this report was incorrect.  

It appears that the time of onset of diabetes may be of 
critical significance to medical personnel in reaching an 
opinion as to any secondary relationship between the service-
connected diabetes and coronary artery disease.  In view of 
the veteran's testimony and the apparent discrepancy between 
Dr. Cheshire's January 2004 letter and the July 2002 private 
hospital report, the Board believes that additional 
development of the record is necessary to ensure an informed 
record for appellate review. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
furnish identifying information regarding 
medical personnel who first diagnosed 
diabetes (claimed by the veteran to be in 
1981) and for subsequent years.  The RO 
should take appropriate action to request 
medical records from all medical 
providers identified by the veteran. 

2.  The RO should contact Howard J. 
Cheshire, M.D., 777 West State Street, 
Suite 302, Columbus, Ohio  43222, and 
request clarification regarding his 
January 14, 2004, letter which indicated 
that the veteran had a long standing 
history of significant diabetes.  Dr. 
Cheshire should be asked to furnish any 
historical information he may have upon 
which he based his statement, including 
the names and addresses of any medical 
providers who treated the veteran for 
diabetes in the past.  The RO should take 
appropriate action to request medical 
records from any medical care providers 
identified by Dr. Cheshire. 

3.  After completion of the above, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature 
and etiology of any current coronary 
artery disease.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
service-connected diabetes mellitus 
caused, or aggravated, any coronary 
artery disease.  A detailed rationale 
should be furnished for all opinions 
offered. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




